 In theMatter of KESTERSON LUMBER CORPORATION AND IRVING E. KES-TERSON AND W. I. KESTERSON,D/B/AKESTERSON Box COMPANY IandKLAMATH BASIN DISTRICT COUNCIL, UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA, AFLCase No. 19-R-1441.-Decided April5, 1945Mr. John B. Ebinger,of Klamath Falls, Oreg., for the Company.Messrs. Donald GilmanandHugh, R. Haddock,of Klamath Falls,Oreg., for the AFL.Messrs. Vernon N. ChaseandM. G. King,of Klamath Falls, Oreg.,for the IWA.Mr. Thomas A. Ricci,or counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OR THE CASEUpon, a petition duly filed by Klamath Basin District Council,United Brotherhood of Carpenters and Joiners of America, AFL,hereinafter called the AFL, alleging that a question affecting com-merce had arisen concerning the representation of employees of Kes-terson Lumber Corporation, and Irving E. Kesterson and W. I. Kes-terson, doing business as Kesterson Box Company, all of KlamathFalls, Oregon, and herein collectively called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before John E. Hedrick, Trial Examiner. Said hear-ing was held at Klamath Falls, Oregon, on February 6, 1944. TheCompany, the AFL, and Local 6-12, International Woodworkers ofAmerica, CIO, herein called the IWA, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board. In its brief, the IWAIName as amended at thehearing.61 N L. R. B., No. 49.355 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoved to dismiss the petition.For reasons set forth in Section III,infra,the motion is denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKesterson Lumber Corporation, organized and existing under thelaws of the State of Oregon, has its office and principal place of busi-ness at Klamath Falls, Oregon, where it is engaged in the manufactureand sale of rough and finished lumber. It uses 45 to 50 million boardfeet of logs per year, all of which is obtained from points withinthe State of Oregon. It produces approximately 50 million boardfeet of rough and finished lumber per year.A substantial portionof its products is sold to the Kesterson Box Company, which, afterprocessing it, ships almost all of it to points outside the State ofOregon. Including the portions sold to the Kesterson Box Company,approximately 95 percent of the products of the Kesterson, LumberCorporation is shipped to points outside that State.Kesterson Box Company, a partnership, has its office together withthat of the Kesterson Lumber Corporation, and produces boxes andbox shooks in a plant adjacent to the lumber mill of the KestersonLumber Corporation. It purchases all its lumber from the KestersonLumber Corporation and ships almost all its finished products topoints outside the State of Oregon.Both the corporation and thepartnership have the identical management personnel.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDKlamath Basin District Council, United Brotherhood of Carpentersand Joiners of America, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employees ofthe Company.Local 6-12, International Woodworkers of America, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn or about October 17,1944, the AFL demanded recognition fromthe Company as the exclusive bargaining representative of its pro-duction and maintenance employees. The Company, through its attor-ney, replied that it could not extend such recognition because of an KESTERSONLUMBER CORPORATION357outstanding certification of the IWA as the bargaining representativeof the employees involved.On December 8, 1942, the IWA was certified by the Board as theexclusive bargaining representative of all production and maintenanceemployees of Kesterson Lumber Corporation 2 Thereafter, the IWAand the Kesterson Lumber Corporation endeavored to agree upon theterms of a collective bargaining agreement but were unable to resolvea number of disputes which arose.The disputes were referred to theWar Labor Board which in turn referred them to the West Coast Lum-ber Commission for hearing and determination.On January 27,1944, in accordance with a directive issued by the West Coast LumberCommission, the IWA executed a collective bargaining contract withKesterson Lumber Corporation and Kesterson Box Company.Article XV, clauses (a) and (b), of the contract, provide:(a)This agreement shall remain in full force and effect untilApril 1, 1944.Unless either party notifies the other of a desireto change the terms of this agreement that [sic] not less thansixty (60) days prior to the expiration date and presents pro-posed revisions not less than thirty (30) days prior to such ex-piration date, this agreement will automatically continue in ef-fect for the succeeding twelve (12) months.(b) If such notice of desired changes in this agreement, asabove provided, is given by either party to the other, negotiationswith respect to such changes shall be held commencing not lessthan thirty (30) days prior to expiration. If these negotiationsdo not result in agreement by the expiration date, this agreementshall at the expiration date become null and void, unless theparties at that time mutually agree to continue negotiations. Ifthey do so agree, then this agreement shall continue in full forceand effect until such negotiations are broken off by either partyon written notice to the other party or an agreement is reached.On January 29, 1944, the IWA wrote to the Kesterson Lumber Cor-poration as follows :Local Union No. 6-12, IWA, hereby notifies you, in accordancewith the termination and revision provision of the working agree-ment which exists between this Local Union and your Company,2Matter of Kesterson Lumber Corporattion,45 N. L. R. B. 193At the timeof this certification,the operationsnow carriedon by the Kesterson BoxCompany werea part of thebusiness operations of the KestersonLumber Corporation.During the year 1943 the Kesterson Box Corporation was organizedto conduct the boxmanufacturing operations with the same equipmentand employeespreviously used by theKesterson Lumber Corporation.In the latter part of 1944Kesterson Box Corporationwas dissolvedand its box manufacturing operationsare now carriedon byIrving EKestersonand W I Kesterson,as partnersunder the name of Kesterson Box Company. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat this Local Union desires revisions and amendments in theworking agreement.This will also serve to give you the notice required in the con-tract of our desire for a general wage increase.On February 7, 1944, the Company acknowledged receipt of theIWA's notice, and on February 23, 1944, the IWA, through its Inter-national Negotiating Committee, and "in accordance with the termi-nation and revision clause of the working agreement which exists be-tween your Company and the Local Union of the IWA," sent theCompany a list of 10 points in the contract which it desired to revise.These 10 points cover most of the substantial elements of the contract.There followed an interchange of letters in an effort to arrange a meet-ing, but no conference took place between the IWA and the Companyuntil the latter part of 1944.During this correspondence, the partiescontinued to abide by the terms of the contract and the IWA soughtto continue the contract pending negotiations.The Company at firstseemed to agree, but on July 14, 1944, it definitely asserted that theJanuary 29 and the February 23 notices by the IWA to the Companycompletely nullified the agreement.After a work stoppage in July 1944, disputes between the Companyand the IWA relating to maintenance of membership and vacationswere referred to the West Coast Lumber Commission.On September8, 1944, that commission issued a directive stating :The collective bargaining- agreement dated January 27, 1944,as amended by and pursuant to past orders of the West CoastLumber Commission and National War Labor Board shall beextended until the negotiations of a new collective bargainingagreement, or failing agreement, until the West Coast LumberCommission by order decides any issue still in dispute by theparties.On appeal by the IWA, the National War Labor Board, on Decem-ber 18, 1944, affirmed the directive of theWest Coast Lumber Com-mission.The Company and the IWA are still in disagreement con-cerning the 10 points in the original contract which the IWA firstsought to revise, and a proceeding is now pending before the NationalWar Labor Board involving these 10 points.The IWA contends that, because of the continued negotiationsand by force of the September 8, 1944, directive of the West CoastLumber Commission, the January 27, 1944, contract is still in fullforce and effect and therefore constitutes a bar to a present election.Since the letter of January 29, 1944, was sent by the IWA to theCompany more than 60 days prior to the expiration date of the con-tract, and the February 23, 1944, list of changes desired was sent KESTERSONLUMBER CORPORATION359more than 30 days prior to the expiration date, it is clear that renewalof the agreement for an additional year was forestalled.Assumingthat the subsequent negotiations between the IWA and the Companyserved to continue the agreement in existence by virtue of clause (b),of Article XV of the contract, or that the West Coast Lumber Com-mission directive of September 8, 1944, had the effect of continuingthe agreement in force, in either event the contract, at best, is ofindefinite duration and has been operative for more than a year.Accordingly, it does not constitute a bar to a present determinationof representatives .3A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the AFL represents a substantial number of em-ployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv.THEAPPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees of the Kesterson LumberCorporation, and of Irving E. Kesterson and W. I. Kesterson, doingbusiness as Kesterson Box Company, excluding clerical employeesand all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-8SeeMatter of Ben Sadof,Arthur Sadoff and David Nemsehof,d/b/a Ben Sadoff Iron &Metal Company,58 N. L It. B. 1574In its brief,the IWA alsourges that the pendency before the National War Labor Boardof its disputewith the Companyinvolving the 10 points listed inthe letterof February23, 1944, is a further ground which precludes a determination of representatives at thepresent timeThe IWA apparentlyrests its position on the doctrine established inMatterof Allis-Chalmers ManufacturingCompany,50 N. L It.B. 306. Inasmuch as, followingits certificationon December8, 1942, the IWA completeda comprehensive proceeding beforethe National War LaborBoard duringthe year 1943,in the course of which its disputeswith the Company were fully resolved,and in accordancewith the directiveresultingtherefromit executed a written collectivebargaining agreementwith the Company inJanuary 1944,it is clearthat the presentproceeding before theNational War Labor Boardwas instituted at a time when the IWA had already concludedits initial bargaining programand was not a newlycertifiedor recognizedrepresentative.Accordingly,we find no meritin its present contention.4The Field Examiner reportedthat the AFLsubmitted 62 application cards andthat thenames of 54 persons appearing on those cards were listed on the Company's pay roll, whichcontained the names of 219 employees in the unit hereinafterfound appropriateThe IWAcontendsthat the AFLhas made aninsufficientshowing of representation and that thepetition should therefore be dismissed.Althoughthe January 27, 1944, contract did notset forth a maintenance of membership clause, theIWA and theCompany understood thatthe West CoastLumber Commission directive ordering the making of that contract author-ized some form of a union securityclause.Theparties could not agree on the precisephrasing of the provision,but the IWA,on several occasions prior to July 1944, and onceagain thereafter,called uponthe Companyto discharge large numbers of employees fornon-paymentof union duesThe Company,in each instance,refused to do so, giving asits reason dissatisfactionwith the IWA'smethod of proving the delinquency of its membersIn view of theforegoingfacts,we find no merit in theIWA'spresent contention regardingthe AFL's showingof currentinterest 360DECISIONSOF NATIONAL LABORRELATIONS BOARDployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithKesterson LumberCorporation and Irving E. Kesterson and W.I.Kesterson,doing busi-ness as Kesterson Box Company,all of Klamath Falls, Oregon, anelection by secret ballot shall be conducted as early as possible,but notlater than sixty(60) days from the date of this Direction,under thedirection and supervision of the Regional Director for the NineteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off,and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for causeand have notbeen rehired or reinstatedprior to the date of the election,to determine whether they desire to berepresented by Klamath Basin District Council,United Brotherhoodof Carpenters and Joiners,affiliated with the American Federation ofLabor, or by Local 6-12, International Woodworkers of America,affiliated with the Congress of Industrial Organizations,for the pur-poses of collective bargaining,or by neither.